Citation Nr: 0009999	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lung disability 
as a result of asbestos exposure.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of left shoulder dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran had active service from October 1980 to October 
1984 and from October 1985 to December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board remanded the appeal in December 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal with respect to the issue of an 
increased rating for residuals of a left shoulder dislocation 
has been obtained.  

2.  The RO denied service connection for a lung disability as 
a result of asbestos exposure in April 1997 and notified the 
veteran of the adverse decision by official letter dated in 
April 1997.

3.  In December 1997, the veteran filed a notice of 
disagreement with the denial of service connection for a lung 
disability and in March 1998, the RO provided the veteran 
with a statement of the case addressing that issue.  

4.  The RO granted service connection for hypertension and 
assigned a noncompensable evaluation in April 1997 and 
advised the veteran of that action by official letter dated 
in April 1997.

5.  In December 1997, the veteran filed a notice of 
disagreement with the noncompensable evaluation assigned for 
the hypertension.

6.  In March 1998, the RO assigned a 10 percent evaluation 
for hypertension and in April 1999, the RO provided the 
veteran with a statement of the case addressing the issue of 
an increased evaluation for hypertension.

7.  The veteran did not file a substantive appeal with 
respect to either service connection for a lung disability as 
a result of asbestos exposure or an increased rating for 
hypertension.

8.  The veteran's residuals of a left shoulder dislocation 
are manifested by infrequent dislocation with guarding of 
movement at no more than shoulder level, but frequent 
dislocation is not shown and abduction is to 125 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a substantive appeal of an April 1997 RO 
decision denying service connection for a lung disorder as a 
result of asbestos exposure have not been met.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (1999).

2.  The criteria for a substantive appeal of an April 1997 
decision regarding the evaluation assigned for hypertension 
have not been met.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.302(b).

3.  The criteria for a 20 percent evaluation for residuals of 
left shoulder dislocation have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Part 4, Diagnostic Codes 5201, 5202 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Substantive Appeal

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200 (1999).  

After an appellant receives the SOC, the appellant must file 
a formal appeal within 60 days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 
17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where a claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  By 
regulation, this formal appeal must consist of either "a 
properly completed VA Form 1-9,...or correspondence 
containing the necessary information."  38 C.F.R. § 20.202 
(1999).  A properly completed VA Form includes the signature 
of the claimant, his representative or his guardian.  See 
Fleshman v. West, 138 F.3d 1428 (Fed. Cir. 1998), cert. 
denied 119 S. Ct. 371 (1999).  The formal appeal permits the 
appellant to consider the reasons for an adverse RO decision, 
as explained in the SOC, and to formulate and present 
specific arguments relating to errors of fact or law made by 
the RO.  38 U.S.C.A. § 7105(d)(3); Roy at 555.

Upon request, the period for filing a substantive appeal may 
be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303 (1999).

In this case, by decision in April 1997 the RO denied service 
connection for a lung disorder as a result of asbestos 
exposure and granted service connection for hypertension, 
assigning a noncompensable evaluation.  In December 1997, the 
veteran filed a notice of disagreement with these actions.  
In March 1998, the RO granted a 10 percent evaluation for the 
veteran's hypertension and issued an SOC that addressed, 
inter alia, the claim of service connection for a lung 
disorder as a result of asbestos exposure.  

In December 1998, the Board remanded the appeal, noting that 
a substantive appeal had not been filed with respect to the 
issue of service connection for a lung disorder as a result 
of asbestos exposure and requesting that the RO provide the 
veteran further notification with respect to this matter.

In April 1999, the RO issued a statement of the case 
regarding the issue of an increased rating for hypertension.  
The cover letter accompanying the statement of the case 
advised the veteran that, if he desired to continue his 
appeal, he must file a formal appeal and he could do that by 
completing VA Form 9.  The statement of the case, in the 
reasons and bases section, also advised the veteran that if 
he desired to continue his appeal regarding hypertension he 
should complete and return the attached VA Form 9.  In a 
November 1999 letter to the veteran, he was again advised 
that he had one year from the date of notification of the 
April 1997 decision to appeal that decision and a substantive 
appeal was not filed within that time.  Therefore, the denial 
was final.  The veteran did not file a substantive appeal 
regarding the issue of an increased rating for hypertension.

In VAOPGCPREC 9-99 (August 18, 1999), it was held that when 
the Board discovered in the first instance that a substantive 
appeal had not been filed in a case, it could dismiss the 
appeal, but the claimant should be afforded appropriate 
procedural protections.  In light of the Board's December 
1998 remand indicating that a substantive appeal had not been 
filed regarding the issue of entitlement to service 
connection for a lung disorder as a result of asbestos 
exposure and the information provided to the veteran in the 
April 1999 statement of the case as well as the notification 
to the veteran in November 1999, the Board concludes that the 
veteran has been afforded appropriate procedural protections 
to assure that he has had adequate notice and opportunity to 
be heard on the question of whether a substantive appeal has 
been filed with respect to the issues of service connection 
for a lung disorder as a result of asbestos exposure and an 
increased rating for hypertension.  Since the veteran has 
failed to file a substantive appeal with respect to these 
issues, his claims in regard to these issues are not before 
the Board.  

II.  Left Shoulder

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for residuals of a left 
shoulder dislocation is plausible and capable of 
substantiation, and thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist  him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple VA examinations and treatment records have been 
obtained.  Following the Board's December 1998 remand, a 
letter was directed to the veteran requesting any additional 
information concerning treatment for his left shoulder, but 
he did not respond.  Further, he was afforded the opportunity 
for additional examination, but did not report.  An August 
1999 letter to the veteran informed him that he had failed to 
report and offered him the opportunity to reschedule his 
examination.  He did not respond.  His failure to report was 
again noted in a November 1999 supplemental statement of the 
case.  The Board concludes that all available relevant 
evidence that may be obtained has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's service-connected left shoulder disability has 
been evaluated as noncompensably disabling under Diagnostic 
Codes 5202 and 5203 of the Rating Schedule.  Diagnostic 
Code 5202 provides that where there is impairment of the 
humerus with infrequent episodes of recurrent dislocation and 
guarding of movement only at shoulder level a 20 percent 
evaluation will be assigned for either the major or minor 
extremity.  Where there are frequent episodes of recurrent 
dislocation and guarding of all arm movements, a 30 percent 
evaluation will be assigned for the major extremity and a 
20 percent evaluation for the minor extremity.  Where there 
is malunion of the humerus with moderate deformity, a 
20 percent evaluation will be assigned for either the major 
or minor extremity and where there is malunion with marked 
deformity, a 30 percent evaluation will be assigned for the 
major extremity and a 20 percent evaluation for the minor 
extremity.  Diagnostic Code 5201 provides that where motion 
of the arm is limited to shoulder level, a 20 percent 
evaluation will be assigned for either extremity and where 
motion is limited to midway between the side and shoulder 
level, a 30 percent evaluation will be assigned for a major 
extremity and a 20 percent evaluation will be assigned for 
the minor extremity.  Diagnostic Code 5203 provides for a 
maximum evaluation of 20 percent for impairment of the 
clavicle or scapula.  

The report of a February 1997 VA X-ray of the veteran's left 
shoulder reveals some apparent slight flattening of the 
lateral margin of the humeral head suggesting possible old 
dislocation injury with no evidence of current dislocation, 
soft tissue calcification or other bone or joint abnormality.  
The report of a February 1997 VA orthopedic examination 
indicates that there is no evidence of swelling of the left 
shoulder and the veteran did not exhibit any impairment of 
the left shoulder.  However, abduction of the left shoulder 
did reveal mild crepitus that was palpable over the anterior 
aspect.  Range of motion was accomplished to 140 degrees in 
flexion, 50 degrees in extension, 75 degrees in internal 
rotation, 75 degrees in external rotation, 125 degrees in 
abduction, and 50 degrees in adduction.  The diagnoses 
included recurrent left shoulder dislocation. 

The report of a February 1997 VA general medical examination 
reflects that the veteran reported that the original injury 
occurred four years before with five recurrent episodes of 
spontaneous shoulder dislocation, with the most recent being 
five months before.  The dislocation usually occurred with 
abduction of the shoulder.  Examination of the 
musculoskeletal system revealed no functional limitations and 
the diagnoses included recurrent shoulder dislocation.  

The competent medical evidence of record reflects that there 
is X-ray evidence of impairment of the humerus and diagnoses 
of recurrent dislocations.  The veteran has reported that the 
initial injury was approximately four years prior to the 1997 
examination with approximately five dislocations recurring 
thereafter.  The veteran has reported guarding movement.  
While examination reflects that the veteran has range of 
motion above shoulder level, the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
symptoms associated with the veteran's service-connected 
residuals of left shoulder dislocation more nearly 
approximate the criteria for a 20 percent evaluation under 
Diagnostic Code 5202 based on recurrent infrequent episodes 
of dislocation and guarding of movement only at shoulder 
level.  In resolving all doubt in the veteran's behalf, a 
20 percent evaluation may be assigned.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.7.  

However, a preponderance of the evidence is against an 
evaluation greater than the 20 percent assigned herein under 
any applicable diagnostic code.  Twenty percent is the 
highest evaluation that may be assigned under Diagnostic 
Code 5203.  In order to be granted a higher evaluation under 
Diagnostic Code 5201, range of motion would have to be shown 
to be less than shoulder level.  As noted, range of motion on 
examination was shown to be above shoulder level and even 
with consideration of the provisions of 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), greater 
loss of motion is not shown.  In this regard, competent 
medical evidence indicates that the veteran does not 
experience any functional defect, nor does he exhibit any 
impairment of the left shoulder.  Further, a preponderance of 
the evidence is against a higher evaluation under Diagnostic 
Code 5202 because the veteran does not meet any of the 
criteria under this diagnostic code that would warrant a 
higher evaluation.  Accordingly, a preponderance of the 
evidence is against an evaluation greater than that granted 
herein. 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule, noting that it is not indicated that the 
disability has required frequent hospitalization or 
interfered with the veteran's employment.  


ORDER

A substantive appeal of a decision denying service connection 
for a lung disorder as a result of asbestos exposure was not 
filed and the appeal with respect to this issue is dismissed.

A substantive appeal of a decision assigning the evaluation 
for hypertension was not filed and the appeal with respect to 
this issue is dismissed.

An increased rating of 20 percent for residuals of a left 
shoulder dislocation is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

